DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 15 and 19 are objected to because of the following informalities:  
Claim 15: the term “lateral diameter” is being used to refer to a component that appears to be square. The use of the term “diameter” is improper, as it us properly used on conjunction with circular dimensions.
Claim 19:
	"solids debris" in line 2, should be ––solid debris––
	"disposing the debris" should be ––disposing of the debris––.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitations:
	"the neck of the bottle" in line 5, 
	"the post portion" and "the mouth of the bottle" in line 6,
	"the barbs” in line 7, and 
	“barbs extending from the post” in line 8 (It is unclear whether these are the same, or different barbs). There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 3-4, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by William (US 1570306).
Regarding claim 1, William teaches a beverage tool comprising: 
a bottle cap remover portion operable for removing a bottle cap (handle 21 has cap remover made from tongue 26, bridge piece 25 and orifice 24);
a solids removal portion operable for removing debris from inside a bottle (shank 10, see Fig. 1)
said bottle cap remover portion comprising a rigid bottle opener (a customary bottle opener is known in the art as inherently rigid, see page 1 lines 74-81);
said rigid bottle opener formed between a substantially flat first face and a substantially flat second face (handle is stamped from a plate of metal, which has two faces, see page 1 lines 65-66);
said flat first face parallel to said flat second face (handle is stamped from a plate of metal, which has two faces, see page 1 lines 65-66 and fig. 1);
an outside wall extending between said first face and said second face along an outside perimeter of said rigid bottle opener (perimeter of handle 21, see fig. 1);
an inside wall inset from said outside wall extending between said first face and said second face (portion of handle 21 surrounding orifice 24, see fig. 1);
said inside wall defining an oblong aperture within said bottle cap remover portion forming said rigid bottle opener (orifice 24);
said flat first face and said flat second face encircling said oblong aperture (see fig. 1);
said solids removal portion comprising a post extending along an axis away from said bottle cap remover portion (post 10 extends away from handle 21, see fig. 1);
a first barb extending from a distal end of said post (barb 16, see fig. 1);
and said first barb angled towards said bottle cap remover portion (see figs. 1-2).

Regarding claim 3, William teaches the beverage tool of claim 1 further comprising: a first tongue (lip 26, see fig. 1 and page 1 lines 74-81); and said first tongue extends into said oblong aperture from at least one side of said inside wall (see fig. 1).

Regarding claim 4, William teaches the beverage tool of claim 3 whereas said first tongue faces proximally (lip 26 extends proximally, see fig. 1).

Regarding claim 11, William teaches the beverage tool of claim 1 further comprising: 
a substantially flat portion of said inside wall of said oblong aperture whereas said substantially flat portion is opposed to said first tongue (inside wall is flat opposed to lip 26, see fig. 1).

Regarding claim 15, William teaches the beverage tool of claim 1 further comprising: 
a leverage leg extending from said rigid bottle opener, whereas said leverage leg has a lateral diameter greater than said post and smaller than said bottle cap remover portion (neck portion between lip 26 and feet 22 is thicker than shaft 10 and thinner than cap remover portion, see fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over William as applied to claim 1 above, and further in view of Wishart (US 2624489).
Regarding claim 2, William teaches the beverage tool of claim 1, but not that it further comprises: 
a substantially flat frontal face extending along the length of said post;
a substantially flat rear face extending along the length of said post;
said frontal face and said rear face substantially parallel and opposed to each other on each side of said post;
and whereas said frontal face is parallel to said first face;
and whereas said rear face is parallel to said second face.	
However, Wishart teaches a beverage tool having a post (11) and also having a substantially flat frontal face extending along the length of said post (one of slot walls 13, see Wishart figs. 2 and 5);
a substantially flat rear face extending along the length of said post (the other slot wall 13, see Wishart figs. 2 and 5);
said frontal face and said rear face substantially parallel and opposed to each other on each side of said post; and whereas said frontal face is parallel to said first face;
and whereas said rear face is parallel to said second face (walls 13 are substantially opposed and parallel to each other, see Wishart fig. 5).
Combining the teachings of Wishart with the device of William would have been obvious to a person of ordinary skill in the art as a simple substitution of one known way of constructing the post for another.

Regarding claim 20, William teaches the beverage tool of claim 1, but does not teach that the thickness of said rigid bottle opener portion is substantially the same as the thickness of said post portion.
However, Wishart teaches a similar bottle-opening tool wherein the entire tool is made from sheet metal of the same thickness (see Wishart col. 2 lines 4-6). It would have been obvious to a person of ordinary skill in the art to integrate the teachings of Wishart into the tool of William, as doing so represents the application of a known manufacturing technique (the use of sheet metal of common thickness) to a known device (the bottle tool of William) ready for improvement to yield predictable results.

Claims 5-8 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over William as applied to claim 1 above, and further in view of Bonin (US D244002).
Regarding claim 5, William teaches the beverage tool of claim 1, but not that it further comprises: a second barb extending from said post; said second barb spaced from said first barb along said axis; and said second barb angled towards said bottle cap remover portion.
However, Bonin teaches a bottle tool having a series of barbed portions rather than a single one (see Bonin figs. 1-7). It would have been obvious to a person having ordinary skill in the art at the time of the invention to integrate the teachings of Bonin into the tool of William in a fashion that resulted in the tool further comprising a second barb extending from said post; said second barb spaced from said first barb along said axis; and said second barb angled towards said bottle cap remover portion. Doing so represents the use of known techniques (specifically the inclusion of multiple barbs) to improve similar devices in the same way.

Regarding claim 6, William in view of Bonin teaches the beverage tool of claim 5, whereas said first barb and said second barb are positioned at a distal end of said post (Bonin teaches multiple barbs near the end, which would replace the single barb of William, see Bonin figs. 1 and 2).

Regarding claim 7, William in view of Bonin teaches the beverage tool of claim 5, whereas said first barb is spaced distally from said second barb at a distal end of said post (Bonin teaches multiple, distally-spaced barbs near the distal end, which would replace the single barb of William, see Bonin figs. 1 and 2).

Regarding claim 8, William in view of Bonin teaches the beverage tool of claim 5 whereas said first barb and said second barb are wider medially at their base and narrower towards their point (both Bonin and William teach barbs that narrow, see William figs. 1-3 and Bonin figs. 1 and 2).

Regarding claim 16, William teaches the beverage tool of claim 1 but not that it further comprises: a second barb; said first barb extending along an axis F1 to a point; said second barb extending along an axis F2 to a point; whereas said axis F1 and axis F2 are substantially parallel.
However, Bonin teaches a bottle tool having a series of barbed portions rather than a single one, wherein each of the barbs extends along an axis to a point and wherein all of the axes are substantially parallel (see Bonin figs. 1-7). It would have been obvious to a person having ordinary skill in the art at the time of the invention to integrate the teachings of Bonin into the tool of William, as doing so represents the use of known techniques (specifically the inclusion of multiple barbs) to improve similar devices in the same way.

Regarding claim 17, William in view of Bonin teaches the beverage tool of claim 16, but not that axis F1 and axis F2 are angled less than 45 degrees from a central axis of said post. However, applicant has not indicated that this range is critical, and selecting of an angle of less than 45 degrees from the central axis of the post would have been obvious as a matter of routine optimization to a person having ordinary skill in the art at the time of the invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over William as applied to claim 1 above, and further in view of Phillips (US 0601380).
Regarding claim 10, William teaches the beverage tool of claim 1 but does not teach that it further comprises: 
a relief at a medial intersection between said post and at least one of said first barb and said second barb (end of central groove 13 forms a hole at base of point 15, see William figs. 1 and 3).
William does not teach the presence of a second barb.
However, Phillips teaches a cork extractor with multiple barbs (see Phillips fig. 2). It would have been obvious to adopt the teachings of Phillips as doing so represents the combination of known prior art elements according to known methods in a fashion that would yield predictable results.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over William as applied to claim 1 above, and further in view of Colgan (US PGPub 2014/0157958).
Regarding claims 12 and 13, William teaches the beverage tool of claim 1, but does not teach the presence of a trademark. 
However, as described in the previous action, Colgan teaches a beverage tool having trademark flats located both distally and proximally to the oblong aperture (see page 13 of the office action filed January 19th, 2022), and combining that teaching with the device of William would have been obvious to help a user easily identify a company's branding.
	
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over William as applied to claim 1 above, and further in view of Mills (US 0434192).
Regarding claim 18, William teaches the beverage tool of claim 1 but does not teach that said post terminates distally at a blunt end.
However, Mills teaches a cork remover wherein the extended portion terminates in a blunt end (see Mills fig. 4).
Combining the teachings of Mills with the device of William would have been obvious to a person of ordinary skill in the art as a simple substitution of one known way of constructing the end of the post for another.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over NPL 11.
Regarding claim 19, NPL 1 teaches a method of using a beverage tool comprising the steps of: 
obtaining a bottle containing solids debris (a cork, see, e.g. images labeled 'Proctor Patent' and 'Bourg Patent');
obtaining a beverage tool (any of the many listed in NPL 1);
holding the bottle such that gravity moves the debris to the neck of the bottle (see, e.g. images labeled 'Proctor Patent' and 'Bourg Patent'));
inserting the post portion of the beverage tool in the mouth of the bottle (see image labeled 'Proctor Patent');
moving the barbs of the beverage tool past at least a portion of the solid debris (the figure labeled 'Proctor Patent' shows a barb on the inside of the bottle relative to the cork, implicitly teaching the step of moving the barbs past the debris.);
tilting the post portion such that barbs extending from the post engage the solid debris (likewise implicitly taught by the section labeled 'Proctor Patent');
retracting the beverage tool thereby simultaneously removing the debris from the bottle;
removing the debris from the barb (debris drawn out by hooks, see NPL paragraph 2, describing operation of the Proctor Patent).
NPL 1 does not formally teach the steps of securing the bottle with internal debris to be removed and disposing the debris. However, these steps would have been obvious to a person having ordinary skill in the art, as something must be done with debris after removal. Examiner takes Official Notice that it is a common practice to secure a bottle (such as by holding it in one hand) while manipulating it in some fashion, such as to remove the contents thereof.


Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-13, and 15-20, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US D833843, US 8950291, US 8607668, US 8082821, US D296755, US 3736817, US D205370, US 2895357, US 1990289, US D091635, US 1617253, US 0970759, US 0682129, US 2609962, US 2486286, US D150957, US D126577, US 1752227, US 1707398, US 0694466, US 0597874, US 0441604, US PGPub 2013/0047492, US PGPub 2011/0296955, and GB 219609 teach various relevant aspects of bottle opening and cork retrieving tools.

US 10047508, US 10508428, US PGPub 2017/0037605, US 9987027, US D511278, US 6775873, and US D435944 teach various relevant aspects of tools to remove debris from enclosed volumes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bull, Don. ‘Cork Retrievers’. In The Weekly Screw [online], August 5, 2007; [retrieved on 2022-05-31]. Retrieved from the Internet: <URL:https://web.archive.org/web/20080627155305/http://www.bullworks.net/daily/2007retr.htm>. Hereinafter "NPL 1"